Citation Nr: 0706569	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-34 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date prior to August 29, 2001 
for service connection for a cervical spine disorder.   

2.  Entitlement to a temporary total evaluation under 
38 C.F.R. § 4.30 for convalescence following cervical spine 
surgery in July 2005.  

3.  Entitlement to an initial rating in excess of 60 percent 
for a cervical spine disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran served on active duty from May 1977 to October 
1994.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  In September 2002, the RO granted service 
connection for cervical spine degenerative disc disease, 
status post fusion and diskectomy, with an effective date for 
service connection of August 29, 2001.  The RO evaluated this 
disability as 100 percent disabling from August 29, 2001 to 
September 30, 2001, and 60 percent disabling effective 
October 1, 2001.  In April 2006, the RO denied a claim of 
entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.30 for convalescence following cervical spine surgery in 
July 2005.  

The issue of entitlement to an initial rating in excess of 60 
percent for a cervical spine disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

  
FINDINGS OF FACT

1.  In an unappealed June 1995 rating determination, the RO 
denied entitlement to service connection for residuals of a 
neck injury.  The claim became final.

2.  On August 29, 2001, the RO received a new claim for 
entitlement to service connection for a neck disability.  

3.  In September 2002, the RO granted service connection for 
cervical spine degenerative disc disease, status post fusion 
and diskectomy, and assigned an effective date for service 
connection of August 29, 2001.

4.  In July 2005, the veteran underwent cervical spine 
surgery; his July 2005 cervical spine surgery did not 
necessitate at least one month of convalescence.


CONCLUSIONS OF LAW

1.  The legal criteria for an effective date prior to August 
29, 2001 for service connection for cervical spine 
degenerative disc disease, status post fusion and diskectomy, 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400(q)(ii), (r) (2006).

2.  The criteria for a temporary total evaluation due to 
treatment for a service-connected disorder requiring 
convalescence have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.30 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Effective Date for Service Connection - Cervical Spine 
Disability

The veteran has appealed the issue of entitlement to an 
effective date prior to August 29, 2001 for service 
connection for cervical spine degenerative disc disease, 
status post fusion and diskectomy.  The veteran asserts that 
he has had cervical spine symptoms since his service, and 
that this warrants an effective date of the day following 
separation from service, in October 1994.  

The Board initially notes that in the Remand portion of this 
decision, it has remanded the claim for a higher initial 
evaluation because additional evidence was  received in April 
2006, subsequent to the RO's issuance of the statement of the 
case on that issue.  Under the circumstances, a remand is not 
required on the claim for an effective date prior to August 
29, 2001 for service connection for cervical spine 
degenerative disc disease, status post fusion and diskectomy.  
Specifically, the submitted evidence consists of employment 
evidence, dated in 2005.  This evidence comes about four 
years after the effective date in issue, and it is not 
material to the bases for the Board's decision.  Therefore, 
this evidence is not "pertinent" as defined at 38 C.F.R. § 
20.1304(c) (2006), and a remand for RO consideration is not 
required.

Generally, the effective date of an award of a claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  If a claim for disability compensation is received 
within one year after separation from service, the effective 
date of entitlement is the day following separation or the 
date entitlement arose.  38 C.F.R. § 3.400(b)(2).

Where service connection is established based upon the 
receipt of new and material evidence received within an 
appeal period or prior to an appellate decision, the 
effective date will be as though the former decision had not 
been rendered.  If new and material evidence is received 
after final disallowance, the effective date is the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q), (r).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim. Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

In this case, in October 1994, the RO received the veteran's 
claim seeking service connection for residuals of a neck 
injury.  In June 1995 the RO denied the claim and issued 
notice to the veteran.  The veteran did not appeal.  Thus, 
the claim became final.  38 U.S.C.A. § 7105 (West 2002).

On August 29, 2001, the RO received another claim, seeking 
service connection for a neck disorder.  In September 2002, 
the RO granted service connection for cervical spine 
degenerative disc disease, status post fusion and diskectomy, 
and assigned an effective date of August 29, 2001.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q) (ii), (r).  

The Board finds that the claim must be denied.  The Board 
finds no legal basis for awarding service connection for 
cervical spine degenerative disc disease, status post fusion 
and diskectomy prior to August 29, 2001.  Specifically, the 
1995 claim became final and there is no evidence of a formal 
claim or written intent to reopen the claim for service 
connection for a cervical spine disorder until August 29, 
2001.  See 38 C.F.R. § 3.155 (2006).  The date of receipt of 
the new claim is the proper effective date.  

In reaching this decision, the Board has considered the 
veteran's argument that his long history of cervical spine 
symptoms warrants an earlier effective date.  However, the 
effective date of the award of service connection for a 
reopened claim is the date of the receipt of his new claim.  
Accordingly, the criteria for an effective date prior to 
August 29, 2001 for service connection for cervical spine 
degenerative disc disease, status post fusion and diskectomy 
have not been met.  The claim is denied.  

II.  Temporary Total Rating

With regard to the history of the disability in issue, see 
38 C.F.R. § 4.1 (2006), the veteran's service medical records 
show that in September 1984, he was treated for neck pain 
following an October 1983 motor vehicle accident (MVA), with 
a finding of a flattened cervical spine.  X-rays were within 
normal limits.  The assessments were muscle spasm, and neck 
trauma.  The veteran's separation examination report, dated 
in September 1994, showed that his neck was clinically 
evaluated as normal.  An associated "report of medical 
history" noted complaints of a symptomatic neck injury.  

As previously noted, in a rating decision, dated in September 
2002, the RO granted service connection for cervical spine 
degenerative disc disease, status post fusion and diskectomy.  
The RO granted a temporary total rating from August 29, 2001 
to September 30, 2001.  See 38 C.F.R. § 4.30.  The rating 
decision indicated that a 60 percent rating was to begin on 
October 1, 2001.  Based on receipt of hospitalization reports 
(received in connection with his claim for a higher initial 
evaluation), which showed that the veteran received treatment 
for his cervical spine in July 2005, the RO determined that 
the issue of entitlement to a temporary total rating has been 
raised.   In a rating decision, dated in April 2006, it 
denied the claim.  The veteran has appealed.  

Applicable laws and regulations provide that a temporary 
total rating may be assigned for a period of one, two or 
three months if at least one month of convalescence is 
necessitated by surgery for a service-connected disability, 
with such benefits payable from the date of entrance into the 
hospital or the date of outpatient treatment for the period 
in question.  38 C.F.R. §§ 3.401(h)(2), 4.30.  An extension 
of the total convalescence rating is available up to one year 
from the initial date of hospitalization.  38 C.F.R. § 
4.30(b).

The relevant medical evidence consists of VA and non-VA 
reports, dated in 2005.  This evidence shows that on July 18, 
2005, the veteran was admitted to the University Hospital 
(U.H.) with a diagnosis of C4-5 and C6-7 degenerative disc 
disease with radiculopathy.  His treatment included an ACDF 
(anterior cervical disc fusion).  The U.H. reports indicate 
that he did well during the surgery, and postoperatively.  
Reports dated July 19, 2005 show that he was ambulating 
without assistance, and that he was ready for discharge.  He 
was told to avoid strenuous activity for two to four weeks.  
Reports dated in August 2005 indicate that the veteran 
received a follow-up visit, that he reported that his left 
arm discomfort prior to surgery had resolved, that he still 
had some discomfort at the back of his neck of about 2/10, 
and that he was feeling about 80 percent better.  On 
examination, his gait was normal, and his muscle strength in 
the upper extremities was 5/5.  The assessment noted status 
post C4-5 and C6-7 ACDF, and "Patient doing well."  An 
accompanying X-ray report notes C4-5 and C6-7 ACDF without 
evidence of complication.  

A VA examination report, dated in December 2005, notes that 
the veteran complained of neck pain.  On examination, he had 
a receptacle and symmetrical gait. The cervical spine had 
forward flexion to 28 degrees, lateral bending to 18 degrees 
on the left, and to 20 degrees on the right, and extension to 
28 degrees.   Lateral rotation was to 20 degrees on the left, 
and to 28 degrees on the right.  There was a well-healed, 
nontender 7.5 cm. scar on the right side of the neck.  The 
report contains diagnoses that included cervical spine status 
post fusion and discectomy C5-6, C6-7 with residuals of well-
healed scars and limited motion.  

Employment records indicate that in 2005, the veteran worked 
80 hours between July 11th and July 22nd, 80 hours between 
July 25th and August 5th, and 80 hours between August 8th and 
August 19th.

The Board finds that the claim must be denied.  The veteran 
was hospitalized at U.H. for two days in July 2005, during 
which time he underwent an anterior cervical disc fusion.  
The U.H. reports indicate that he did well during the surgery 
and postoperatively.  The next day, July 19, 2005, he was 
noted to be ambulating without assistance, and to be ready 
for discharge.  He was told to avoid strenuous activity for 
two to four weeks.  He received a follow-up visit the 
following month, which showed that his gait was normal, and 
his muscle strength in the upper extremities was 5/5.  The 
assessment noted status post C4-5 and C6-7 ACDF, and that he 
was "doing well."  An accompanying X-ray report noted C4-5 
and C6-7 ACDF without evidence of complication.  The next 
medical evidence is dated four months later, i.e., the 
December 2005 VA examination report.  This report indicates 
that he had a receptacle and symmetrical gait, and some 
limitation of motion in the cervical spine.  In summary, the 
evidence is insufficient to show that the veteran required 
one month of convalescence for his July 2005 surgery.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim for a 
temporary total evaluation under 38 C.F.R. § 4.30 for 
convalescence following cervical spine surgery in July 2005, 
is denied.  


III.  VCAA

VA has satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in his or her possession that pertains 
to the claim, or something to the effect that the claimant 
should "give us everything you've got pertaining to your 
claim(s)."  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 (2004)

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In letters, dated in September 2003 and January 
and March 2005, the veteran was notified of the information 
and evidence needed to substantiate and complete his claims.  
The veteran was specifically informed as to what evidence he 
was to provide and to what evidence VA would attempt to 
obtain on his behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

With regard to the claim for an earlier effective date, the 
Board also notes that the VCAA letters were sent to the 
veteran after the RO's September 2002 decision that is the 
basis for this appeal.  However, any defect with respect to 
the timing of the VCAA notice in this case was 
nonprejudicial.  There is no indication that the outcome of 
the claim has been adversely affected, as all evidence 
received has been considered by the RO.  The veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim, as he has been afforded the 
opportunity to submit additional argument and evidence, and 
to present testimony at a hearing (in November 2006), which 
he has done.  For these reasons, the timing of the VCAA 
notices was not prejudicial.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  These claims specifically involve an 
effective date issue, as well as a claim under 38 C.F.R. 
§ 4.30, and the veteran was afforded sufficient notice in a 
March 2006 letter.  See Mayfield, supra.  Furthermore, as 
both claims have been denied, no disability rating or 
effective date will be assigned; and any defect with respect 
to the content of the notice requirement was non-prejudicial.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

VA has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining evidence.  It appears that all known and 
available records relevant to the issues on appeal have been 
obtained and are associated with the veteran's claims files.  
The veteran has been afforded an examination involving the 
disability in issue.  The Board concludes, therefore, that 
decisions on the merits at this time do not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

An effective date prior to August 29, 2001 for service 
connection for a cervical spine disorder is denied.   

A temporary total evaluation under 38 C.F.R. § 4.30 for 
convalescence following cervical spine surgery in July 2005 
is denied.  




REMAND

With regard to the claim for an initial rating in excess of 
60 percent for a cervical spine disorder, the Board has 
determined that additional development is necessary prior to 
completion of its appellate review.

Specifically, in April 2006, the veteran was sent a statement 
of the case on this issue.  Later that same month, subsequent 
to that statement of the case, additional evidence was 
received from the veteran in the form of employment records.  
These employment records had not previously been associated 
with the claims files.  

A supplemental statement of the case reflecting review of the 
new evidence has not been issued by the RO.  Applicable VA 
regulations require that pertinent evidence submitted by the 
appellant must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case (SSOC) unless this procedural right is 
waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304 (2006).  In this case, a waiver of initial RO review 
has not been received for the additional evidence.  In 
December 2006, the Board notified the veteran that it could 
not adjudicate his claim without a waiver of RO review.  He 
was told that he had 45 days to respond, or his claim would 
be remanded for readjudication.  There is no record of a 
response.  Given the foregoing, on remand, the RO must review 
the new evidence and, if the claim remains denied, include 
such evidence in a supplemental statement of the case.  Id.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue on appeal with 
consideration of all evidence received 
since the issuance of the April 2006 
statement of the case.  If the 
determination remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The appellant 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


